THE Chief Justice.
In a case between these parties, a
writ of Error and transcript from Madison Circuit Court were filed here at the last term, but there was no bond for the writ of Error. The plaintiffs in Error afterwards gave bond, and the defendant now produces the clerk’s certificate, shewing that a writ of Error issued, returnable to this term, and moves for judgment because the transcript of the Record has not been filed in due time.
The plaintiffs in Error produce a transcript of the Record with the writ of Error last issued, but which they have not filed, and allege that the last writ of Error issued by mistake after the bond intended to apply to the first had been taken. From an inspection of the certificate and the two transcripts, it appears that they all relate to the case which was brought up at the last term, and is yet pending: and that *383there has been a mistake in taking out the second transcript.
The motion for affirmance on the certificate is denied.